                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   Cr. No. 20-508 MV

BRANDON JAMES GARCIA,

       Defendant.

      UNITED STATES’ RESPONSE OPPOSING DEFENDANT’S MOTION FOR
                         TEMPORARY RELEASE
       The United States of America respectfully files this response opposing Defendant’s Motion

for Temporary Release (Doc. 24) in which Defendant appeals the Honorable B. Paul Briones’

Order that he be detained pending trial, entered February 3, 2020. Doc. 10. The United States

requests that upon conducting a de novo review of that Order, this Court likewise order that

Defendant remain in custody pending his trial, and as grounds therefore states:

       1.      On January 15, 2020, the United States filed a criminal complaint against

Defendant charging him four counts of interference with commerce by robbery (“Hobbs Act

robbery”), in violation of 18 U.S.C. § 1951, one count of attempted Hobby Act robbery, in

violation of the same, three counts of using, carrying, possessing, and brandishing a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii), and one count

of being a felon in possession in a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924. Doc.

1.

       2.      On January 31, 2020, Defendant made his initial appearance before the Honorable

Jerry H. Ritter. Doc. 4. On February 3, 2020, Defendant waived his preliminary hearing (Doc. 8),

but the parties had a contested detention hearing before the Honorable B. Paul Briones. Doc. 9.


                                                 1
Pretrial Services made a recommendation to the Court that Defendant be detained because there

was no condition or combination of conditions that would reasonably assure his appearance as

required and the safety of the community. The United States argued that Defendant be detained

pending trial and noted that because Defendant was charged with multiple counts of violating 18

U.S.C. § 924(c), this case carried with it a presumption that he remain in custody pursuant to 18

U.S.C. § 3142(e). Therefore, it was then and remains still Defendant’s burden to rebut that

presumption.

       3.      The Court ordered that Defendant be detained pending trial and in so doing, made

a finding that he was a danger to the community and that no conditions of release could be

fashioned for his release. Doc. 10.

       4.      On February 11, 2020, a federal grand jury indicted Defendant on four counts of

Hobbs Act robbery, in violation of 18 U.S.C. § 1951, one count of attempted Hobbs Act robbery,

in violation of the same, five counts of using, carrying, possessing, and brandishing a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii), and one

count of being a felon in possession in a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924.

Doc. 13.

       5.      Conditions of release must both “reasonably assure the appearance” of the

defendant and “the safety of any other person and the community”. 18 U.S.C. § 3142(g). In

determining whether conditions of release can be fashioned, a court must consider the following

factors: (1) the nature and circumstances of the offense charged, (2) the weight of the evidence

against the defendant, (3) the defendant’s history and characteristics, including ties to the

community, employment, financial resources, criminal history, history of alcohol or substance

abuse, and record concerning appearance at court proceedings, and (4) the nature and seriousness

                                                 2
of the danger to any person or the community that would be posed by the defendant’s release. §

3142(g)(1) – (4).

       6.      The United States maintains that Defendant is both a serious danger to the

community and a flight risk. It reasserts its position that the nature of these offenses – that being

four completed armed robberies, and one attempted armed robbery, all by a convicted felon who

was not lawfully permitted to possess firearms – is very serious conduct.

       7.      The weight of the evidence in this case is strong. Surveillance video from each of

the five businesses shows Defendant enter the store with a female accomplice and then shows

Defendant approach the store clerks and brandish a firearm. In total, Defendant pointed a firearm

at eight store clerks from the five businesses. After Defendant was identified as the armed robber

in these videos, he was arrested and read his Miranda rights before law enforcement interviewed

him. In his post-arrest interview, he was shown photographs from the surveillance videos and

admitted to the conduct he is now charged with.

       8.      In regards to Defendant’s criminal history, he has a lengthy record that dates back

to age 15, and has faced criminal charges 19 times. As noted at the detention hearing, many of

Defendant’s prior offenses have a common theme – shoplifting, burglary, larceny, unlawful taking

of a motor vehicle – but his conduct has become more violent and severe as the years have gone

on. Defendant’s criminal history also reflects an unwillingness to follow court orders. The pretrial

services report is littered with a number of failures to appear and many instances of probation

violations from 2011 thru 2017. In this case, Defendant faces severe minimum and maximum

penalties, which give him significant incentive to flee. Based on his lengthy record of violations,

the United States believes strongly that Defendant represents a flight risk. Additionally, Defendant

does not appear to be gainfully employed and he has a history of substance abuse.

                                                  3
        9.      In his motion, Defendant offers this Court nothing new to consider that would

assure the safety of the community and guarantee his appearance at his trial. Importantly, he has

failed to overcome the presumption under § 3142(e)(3) that he remain in custody. Instead, he

reasons that because he has asthma, hepatitis C, and has struggled with past heart problems, he is

at a higher risk to contract COVID-19, and, therefore these are “compelling reasons” that require

he be released. Def.’s Mot. at 2-4.

        10.     Defendant highlights concerns about incarceration at the Cibola County

Correctional Center, including inmates sharing phones and a more broad concern that proper social

distancing is not possible within this environment. Def.’s Mot. at 4-6. These concerns have long

existed in detention facilities nationwide, and there has always existed the potential for the spread

of infectious disease in such facilities.

        11.     Defendant is presently detained at the Cibola County Correctional Center. The

United States notes that as of the date of this filing, the United States Marshals Service has

confirmed there is one case of COVID-19 in the facility. Even if more inmates at the jail were to

be diagnosed with the illness, Defendant presents no evidence that the facility would be incapable

of handling those who are sick or effectively controlling the spread of the virus. In fact, the Cibola

County Correctional Center has a detailed action plan for managing COVID-19 within the facility.

See Exh. 1. Defendant does not provide this Court with any evidence that the facility’s action plan

is insufficient. Further, Defendant offers this Court no evidence that he has requested any sort of

medical accommodation while in custody or that he has been denied any medical treatment.

        12.     The COVID-19 pandemic is not a factor specific to Defendant’s case, and while his

anxieties are certainly understandable, he offers this Court nothing more than an argument about

a generalized risk of an outbreak in conjunction with health concerns that are otherwise

                                                  4
manageable while he is in custody. The argument he presented would essentially apply to every

inmate presently in custody who has or has had infirmities.

       13.     The United States takes the position that the existence of the COVID-19 pandemic

in New Mexico is not a compelling reason to release Defendant from custody, especially since he

has done nothing to rebut the presumption that he be detained. Nor has he offered this Court

anything new to consider that would assure the safety of the community and guarantee his

appearance at a trial. If COVID-19 were a compelling reason to release an inmate, every inmate

would likely be similarly entitled to release. Further, in light of administrative orders issued by

the Chief Judge in response to this pandemic, the United States takes the position that an in-court

hearing for this Court to reconsider this issue is also unnecessary.

       For these reasons, the United States respectfully requests that this Court order Defendant

continue to be detained pending his trial.

                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      /s/ Jaymie L. Roybal
                                                      JAYMIE L. ROYBAL
                                                      Assistant United States Attorney
                                                      P.O. Box 607
                                                      Albuquerque, N.M. 87103
                                                      (505) 224-1413




                                                  5
I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused defense counsel, Devon Fooks, to be
served by electronic means, as reflected on the Notice
of Electronic Filing as indicated therein on
June 17, 2020.

/s/
Jaymie L. Roybal
Assistant United States Attorney




                                                6
